Citation Nr: 1119638	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for as sleep disability, to include sleep apnea and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita.

This matter was previously before the Board in December 2009 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2009 Remand, the Board directed that the Veteran be given VCAA notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that an August 16, 2001 sleep study record be associated with the claims file, that the Veteran be afforded a VA examination, and that the examiner opine as to whether the Veteran has a current sleep disorder etiologically related to his active service, or to other conditions.  This opinion is necessary because the Veteran had an in-service diagnosis of sleep apnea in 1998, and a post service diagnosis of sleep apnea in 2005; however, he had an intervening August 2001 VA study and opinion that he did not have sleep apnea.  In addition, the evidence of record also contains evidence that the Veteran is overweight and has allergies.  A March 2005 VA record reflects physician recommendations of weight control and avoidance of alcohol.  

The Board finds that the RO has complied with the Board's directives with regard to VCAA notice, and the August 2001 record.  However, the Board finds that the VA examination obtained in April 2010 is inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). See also, Stegall v. West, 11 Vet. App. 268 (1998).  The April 2010 examiner noted that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) and that individuals with depression may have difficulty falling asleep due to a chemical imbalance or their "mind racing."  The Board notes that the Veteran is not service-connected for PTSD or depression.  Moreover, the evidence of record does not reflect that the Veteran has ever filed a claim for PTSD or depression.  (In a February 1998 comprehensive clinical evaluation program form, the Veteran noted that he had had a depressed mood for one to three years, but it was only some of the time, had minimal effect on his performance of daily activities, and that he did not currently have a depressed mood.  In contrast, he noted current sleep complaints of more than three years in duration, and with a frequency of most of the time.)  In January 2010, the Veteran stated that "my insomnia is related to my combat experiences in both Iraq and Bosnia.  I had to work through these physiological issues which are not related to my ability to breath[e] while sleeping."  However, correspondence dated in January 2010 from Dr. J. B. reflects that he treated the Veteran from 2002 for complaints of insomnia.  The doctor opined that the insomnia was directly related to the Veteran's sleep apnea and that the Veteran has had no complaints of insomnia since 2005. 

In addition to incorrectly stating that the Veteran is service-connected for PTSD, the April 2010 VA examiner failed to opine as to whether it is at least as likely as not that any current sleep disorder disability is related to the Veteran's military service.  The examiner should consider the evidence that the Veteran had an in-service diagnosis of sleep apnea in 1998, and a post service diagnosis of sleep apnea in 2005; however, he had an intervening August 2001 VA study and opinion that he did not have sleep apnea.  The examiner should opine as to whether the Veteran has sleep apnea, and if so, is it causally related to his active service, or is it a new diagnosis not causally related to active service as evidenced by the August 2001 VA record which reflects that he did not have sleep apnea at that time, and the evidence which indicates that he has gained more than twenty pounds since the August 2001 examination.  The examiner should also opine as to whether the evidence reflects that the Veteran has insomnia, and if so, whether the insomnia is causally related to any diagnosis of sleep apnea. 

Finally, the Board finds that that VA should attempt to obtain the pertinent medical records from 2002 through 2005 from Dr. J.B.
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for a sleep complaint, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include Dr. J. B. from 2002 through 2005.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with the appropriate specialist to determine the etiology of the Veteran's current sleep disability, to include sleep apnea and insomnia.  Perform all necessary diagnostic tests and report all clinical manifestations in detail.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder disability is related to the Veteran's military service.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should consider the evidence that the Veteran had an in-service diagnosis of sleep apnea in 1998, and a post service diagnosis of sleep apnea in 2005; however, he had an intervening August 2001 VA study and opinion that he did not have sleep apnea.  The examiner should opine as to whether the Veteran has sleep apnea, and if so, is it causally related to his active service, or is it a new diagnosis not causally related to active service as evidenced by the August 2001 VA record which reflects that he did not have sleep apnea at that time, and the evidence which indicates that he has gained more than twenty pounds since the August 2001 examination.  

The examiner should also opine as to whether the evidence reflects that the Veteran has insomnia, and if so, whether the insomnia is causally related to any diagnosis of sleep apnea, or a separate unrelated disability, and if so, its etiology.  In this regard, the examiner should consider the January 2010 correspondence from Dr. J.B, the statements of the Veteran, and the 1998 STRs.

3.  Thereafter, readjudicate the issue of entitlement to service connection for a sleep disability on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


